DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  claim 12 recites “the air inlet” there is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 21 recite a sensor to detect a value of a 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 8, 11-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alvarez et al. (US 2016/0082165 A1).
With regard to claims 1, 4, 13, and 14, Alvarez et al. teach a breast pump device for extracting breast milk from a human breast, comprising: - an expression kit comprising a breast-receiving funnel and a milk outlet (Fig. 1 funnel 120 outlet necessarily connected to 125), - a vacuum unit comprising a pump for realizing a pumping action on air in the breast-receiving funnel of the expression kit, involving evacuation of air from the breast-receiving funnel (Fig. 1, 115, [0074])- a volatile component analysis system that is designed to perform an analysis of at least one of air as present at a position in the breast pump device and air as present at a position in the environment of the breast pump device, the volatile component analysis system comprising at least one sensor and a controller, wherein the at least one sensor is configured and arranged to detect at least one value of at least one volatile component in the air (Figs. 11D and 11E, [0111]-[0114] a light or image sensor is used to monitor the air and determine when milk is present to measure the volume of expressed fluid) and wherein the controller is configured and arranged to receive and process a detection signal from the at least one sensor representing the at least one detected value of the at least one volatile component ([0129]-[0130]), and - an information device that is configured and arranged to provide a user of the information device with information relating to the quality of at least one of breast milk and outside air ([0124]-[0128] the information device may be a display on the phone or interface used for control), the controller of the volatile component analysis system being configured and arranged to control the information device on the basis of the detection signal (see at least [0129], [0130], [0139], [0140], [0146], [0152] sensed information is also transmitted to the controller for display on the information device, wireless transmission may be used, [0135], [0137], [0152]).

With regard to claim 5, see Figs. 11D and 11E, suction is applied at 472 the air in here communicates with the air passing through 466 where the sensor is located as the milk is expressed.
With regard to claim 6, see conduit extending through 466 to which it sensors are attached (Figs. 11D and 11E).
With regard to claim 8, see [0108] and [0127], spectroscopy is used.
With regard to claims 11 and 12, see motor as disclosed in at least [0085], Fig. 1 conduit 110.
With regard to claims 15, 18, Alvarez et al. teach a breast pump device for extracting breast milk from a human breast, comprising: an expression kit comprising a breast-receiving funnel and a milk outlet (Fig. 1 funnel 120 outlet necessarily connected to 125), a vacuum unit comprising a pump for realizing a pumping action on air in the breast-receiving funnel of the expression kit, involving evacuation of air from the breast- receiving funnel (Fig. 1, 115, [0074]), a volatile component analysis system that is designed to perform an analysis of milk-related air as present at a position in the breast pump device, the volatile component analysis system comprising at least one sensor and a controller, wherein the at least one sensor is configured and arranged to detect at least one value of at least one volatile component in the air (Figs. 11D and 11E, [0111]-[0114] a light or image sensor is used to monitor the air and determine when milk is present to measure the volume of expressed fluid), and wherein the controller is configured and arranged to receive and process a detection signal from the at least one sensor representing the at least one detected value of the at least one volatile component ([0129]-[0130]), and  -6-an 
With regard to claim 16, the presence of milk in the air is detect and the volume of milk is detected.
With regard to claim 19, see Figs. 11D and 11E, suction is applied at 472 the air in here communicates with the air passing through 466 where the sensor is located as the milk is expressed.
With regard to claim 20, see conduit extending through 466 to which it sensors are attached (Figs. 11D and 11E).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez et al. (US 2016/0082165 A1) as applied to claim 1 above, and further in view of Roosen-Schoon (WO 01-14874).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783